Exhibit 10.19

 

Execution Copy

 

Innovative Micro Technology, Inc.

 

Voting Agreement

 

This Voting Agreement (this “Agreement”) is made as of January 25, 2005 by and
among Innovative Micro Technology, Inc., a Delaware corporation (the “Company”),
the stockholders listed on the signature pages hereto (the “Current
Stockholders”) and the investors listed on Schedule I hereto (the “Investors”).

 

RECITALS

 

A.     As of the date of this Agreement, each Current Stockholder owns the
number of shares (the “Shares”) of common stock, par value $0.0001 per share
(the “Common Stock”) of the Company, and has such rights to acquire additional
shares of Common Stock, as are set forth opposite each such Current
Stockholder’s name on the signature pages hereto.

 

B.      The Investors and the Company have entered into a Preferred Stock
Purchase Agreement dated as of the date hereof (as the same may be amended from
time to time, the “Purchase Agreement”), pursuant to which the Company will
sell, and the Investors will buy, 1,000,000 shares of Series A Redeemable
Preferred Stock, 1,000,000 shares of Series A-1 Convertible Preferred Stock (the
“Series A-1 Shares”) and warrants to purchase up to 500,000 shares of Common
Stock, for an aggregate purchase price of $17,000,000.

 

C.      As a condition to the performance of their obligations under the
Purchase Agreement, the Investors, among other things, will require the Current
Stockholders and the Company to execute and deliver this Agreement.

 

D.      Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein, the Company, the Investors and the Current Stockholders hereby agree as
follows:

 

1.                                       Definitions.

 

“Board” means the Company’s Board of Directors.

 

“Conversion Shares” means shares of Common Stock issued or issuable (on an
as-converted basis) on the conversion of Series A-1 Shares in accordance with
the terms of the Certificate of Designation of the Series A Redeemable Preferred
Stock and Series A-1 Convertible Preferred Stock.

 

“Common Stock” means the Company’s Common Stock, par value $0.0001 per share.

 

“Current Stockholder” has the meaning set forth in the first paragraph of this
Agreement, and also includes any Permitted Transferee of a Current Stockholder.

 

--------------------------------------------------------------------------------


 

“Current Stockholder Shares” means shares of Common Stock held by a Current
Stockholder, together with any other voting securities issued with respect to,
on conversion of, or in exchange for such securities, and any other voting
securities acquired by the Current Stockholder after the date of this Agreement
or over which the Current Stockholder exercises voting power.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“First Public Offering” means the first underwritten public offering of
securities of the Company, after the date hereof, pursuant to an effective
registration statement under the Securities Act resulting in gross proceeds of
at least thirty-five million dollars ($35,000,000) to the Company and at a price
per share that is at least equal to $6.00 (as adjusted for stock splits and the
like), other than a registration statement relating either to the sale of
securities to employees, directors or consultants of the Company pursuant to a
stock option, stock purchase or similar plan or a transaction under Rule 145
under the Securities Act.

 

“Investor” means a person listed on Schedule I hereto, and, if a Subsequent
Closing takes place under the Purchase Agreement, a person listed on Schedule II
hereto.

 

“Investor Shares” means the Series A Shares, the Series A-1 Shares and
Conversion Shares held by an Investor, together with any other voting securities
issued with respect to, on conversion of, or in exchange for such securities,
and any other voting securities acquired by the Investor after the date of this
Agreement or over which the Investor exercises voting power.

 

“L-3” means L-3 Communications Corporation, a Delaware corporation.

 

“Liquidating Transaction” means either (i) a merger or acquisition of the
Corporation (other than a transaction with a subsidiary) in which the
stockholders of the Corporation prior to such transaction do not own (in the
same relative proportions) a majority of the outstanding shares of the surviving
corporation; (ii) a sale, transfer or other disposition of all or substantially
all of the assets of the Corporation, or (iii) any other winding up or
dissolution of the Corporation.

 

“Majority in Interest of the Current Stockholders” means Current Stockholders
holding more than 50% of the Shares held by all Current Stockholders.

 

“Notice” has the meaning set forth in Section 12(c).

 

“Offeror” has the meaning set forth in Section 2.1.

 

“Permitted Transferee” means, as to any person proposing to transfer securities,
any of the following transferees, provided that, such transferee agrees in
writing to be bound by the terms of this Agreement:

 

(a)                        a partner, retired partner, or affiliated partner of
a transferor that is a partnership;

 

2

--------------------------------------------------------------------------------


 

(b)                       a member of any transferor that is a limited liability
company;

 

(c)                        a subsidiary or affiliate of any transferor; or

 

(d)                       an immediate family member of an individual
transferor, or a trust for the benefit of such transferor or immediate family
member;

 

provided that, such transferee agrees in writing to be bound by the terms of
this Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Shares” means shares of Common Stock, Series or securities convertible into
Common Stock.  Whenever “Shares” refers to securities convertible into Common
Stock, the number of such Shares shall mean the number of shares of Common Stock
into which such securities are then convertible.

 

2.                                       Agreement to Vote.  Each Investor
agrees to hold its Investor Shares, to vote its Investor Shares at any annual or
special meeting of stockholders, and to give written consent with respect to its
Investor Shares, in accordance with the terms of this Agreement.  Each Current
Stockholder and each Investor agrees to hold its Shares, to vote its Shares at
any annual or special meeting of stockholders, and to give written consent with
respect to its Shares, in accordance with the terms of this Agreement.

 

3.                                       Election of Directors.  On all matters
relating to the election of one or more directors of the Company, each of the
Current Stockholders and each Investor shall vote at regular or special meetings
of stockholders and give written consent with respect to, such number of Current
Stockholder Shares and Investor Shares then owned by them (or as to which they
then have voting power), as follows:

 

3.1                                 Series A-1 Director.  So long as any
Series A-1 Preferred Stock is outstanding and entitled to vote as a separate
class in the election of directors, each Investor agrees to vote the Investor
Shares held by him, her or it as may be necessary to nominate and elect to the
Board at any election of Series A-1 Director one (1) representative designated
by Investor Growth Capital (together with Investor AB and its other affiliates,
“IGC,” and such representative, an “IGC Nominee”).

 

3.2                                 Series A Directors.  So long as any Series A
Preferred Stock is outstanding and entitled to vote as a separate class in the
election of directors, each Investor agrees to vote the Investor Shares held by
him, her or it as may be necessary to nominate and elect the following
individuals to the Board at any election of Series A Directors:

 

(a)                                  one representative designated by IGC (such
representative also, an “IGC Nominee” and together with the Series A-1 Director,
the “IGC Nominees”); and

 

(b)                                 one representative designated by BAVP VII,
LP (together with its affiliates, “BAVP” and such representative, the “BAVP
Nominee”).

 

3

--------------------------------------------------------------------------------


 

3.3                                 L-3 Director.  The Current Stockholders and
the Investors agree that they shall vote the Current Stockholder Shares and the
Investor Shares as may be necessary to nominate and elect to the Board, among
those directors elected by the holders of Common Stock, one representative
designated by L-3.

 

3.4                                 Additional Designation.  In the event that
the Series A Shares are redeemed such that there are no longer any Series A
Shares issued and outstanding,  then:

 

(a)                                  upon the written request of IGC so
electing, sent by IGC to the Company and to the Current Stockholders and
Investors within twelve (12) months of such redemption, the Current Stockholders
and Investors agree to vote the Investor Shares or Current Stockholder Shares
held by him, her or it, as may be necessary to elect to the Board at any
election of directors one (1) representative designated by Investor Growth
Capital (such representative also, thereafter an “IGC Nominee”); and

 

(b)                                 upon the written request of BAVP so
electing, sent by BAVP to the Company and to the Current Stockholders and
Investors within twelve (12) months of such redemption, the Current Stockholders
and Investors agree to vote the Investor Shares or Current Stockholder Shares
held by him, her or it, as may be necessary to elect to the Board at any
election of directors one (1) representative designated by BAVP (such
representative, thereafter the “BAVP Nominee”)

 

3.5                                 Removal; Vacancy.  On all matters relating
to the removal of one or more directors of the Company, each of the Current
Stockholders and each Investor shall vote at regular or special meetings of
stockholders and give written consent with respect to, such number of shares of
Investor Shares and Current Stockholder Shares then owned by them (or as to
which they then have voting power) as may be necessary to remove from the Board
any director selected for removal by the stockholders entitled to designate such
director pursuant to Sections 3.1, 3.2, 3.3, or, as applicable, Section 3.4. 
Any vacancy created by such removal shall be filled pursuant to Section 3.1,
3.2, 3.3, or, as applicable, Section 3.4, as appropriate. No director elected
pursuant to Section 3.1, 3.2, 3.3, or, as applicable, Section 3.4, may be
removed without the vote or written consent of the stockholder(s) entitled to
designate such director pursuant to such section.

 

3.6                                 Board Size.  The Investors and the Current
Stockholders shall vote the Investor Shares and Current Stockholder Shares at
regular or special meetings of stockholders, and shall give written consent with
respect to such Shares, to ensure that the size of the Board shall be set and
remain at eight (8) directors; provided, however, that if the Board, including
both IGC Nominees (or one IGC Nominee if there is then only one IGC Nominee on
the Board) and the BAVP Nominee (if there is then a BAVP Nominee on the Board),
approves a change in the number of authorized directors, such number may be
changed in accordance with the Bylaws and the Company’s Certificate of
Designation, as then in effect, including, without limitation, Sections I.F(8)
and II.G(8).

 

4

--------------------------------------------------------------------------------


 

4.                                       Board Observers.

 

4.1                                 IGC.  In the event IGC elects not to
nominate one or both of the IGC Nominees pursuant to Section 3.1, 3.2(a) (and,
as applicable 3.4(a)), IGC may designate one person for each such seat on the
Board IGC elects not to fill, which person shall be entitled to attend all
meetings of the Board as a nonvoting observer (each such person, an “IGC
Observer”).  IGC may change either or both IGC Observers at any time immediately
upon notice to the Company.

 

4.2                                 Miramar Venture Partners.  Miramar Venture
Partners (together with its affiliates, “Miramar”) may designate one person to
attend all meetings of the Board as a nonvoting observer (the “Miramar Observer”
and together with the IGC Observers, the “Observers”).  The initial Miramar
Observer shall be Heiner Sussner.  Miramar may change the Miramar Observer at
any time immediately upon notice to the Company.

 

4.3                                 Notice of Meetings; Exclusion.  The Company
shall provide the Observers copies of all notices and other materials that it
provides to directors (the “Information”); provided, however, that the Company
reserves the right, which right shall not be unreasonably exercised, to exclude
any Observer from any meeting, or any portion thereof, and/or to exclude some or
all of the materials to be sent to the Observers, if, upon advice of counsel,
the Board determines in good faith that an Observer’s attendance at such
meeting, or portion thereof, and/or providing such materials or any portion
thereof to an Observer, could adversely affect the attorney-client privilege
between the Company and its counsel.

 

4.4                                 Confidentiality.  In connection with
information and access provided to Observers, IGC and Miramar each agree to
treat, and to cause its Observer or Observers to treat, with confidentiality
those materials identified by the Company as confidential or sensitive.  The
Company may require, as a condition to providing to Observers information or
access to meetings, the delivery of a confidentiality agreement as reasonably
necessary for the Company to comply with Regulation FD.

 

5.                                       Drag-Along.

 

5.1                                 If any of the following transactions is (or
has been) approved by the Board of Directors and Investors holding at least a
majority of the then-outstanding Series A-1 Shares (including Common Stock
issued upon conversion of such shares), each other Investor and each Current
Stockholder shall vote its Investor Shares and Current Stockholder Shares at any
annual or special meeting of stockholders, and give written consent with respect
to such Shares, to approve such transaction and to authorize the Company and its
officers to take all other actions reasonably necessary for its completion:

 

(a)                                  a Liquidating Transaction yielding proceeds
per share of Common Stock, as adjusted for splits, reverse splits and the like
and after payment of all obligations of the Company and liquidation preferences,
of at least $8.00;

 

(b)                                 a financing transaction, the principal
purpose of which is to raise capital for the Company; or

 

5

--------------------------------------------------------------------------------


 

(c)                                  an amendment to the Company’s Amended and
Restated Certificate of Incorporation to add a new sentence to the end of
Article 5 thereof reading as follows, “Any director may be removed, with or
without cause, by the holders of a majority of the shares then entitled to vote
for the election of such director.”

 

5.2                                 If the completion of any transaction subject
to Section 5.1 requires the sale of outstanding capital stock to an acquirer of
the Company, the Investors and Current Stockholders agree to waive any
dissenters’ rights, appraisal rights or similar rights in connection with any
such transaction and otherwise cooperate with and execute and deliver such other
documents as may be reasonably requested in connection with the transactions
contemplated thereby including, without limitation, documents containing
representations and warranties as to title, power and authority and such other
representations and warranties as are appropriate in transactions of this type. 
Each Investor and Current Stockholder agrees not to take any actions contrary to
their obligations under this Agreement and, after receiving proper notice of any
meeting of the Company’s stockholders relating to such transaction, to be
present, in person or by proxy, as holders of shares of capital stock of the
Company, at all such meetings, or adjournments thereof, such that all shares of
capital stock then held by such holder may be counted for the purposes of
determining the presence of a quorum at such meetings and to return any written
consent relating to such transaction within two (2) business days of receipt
thereof.

 

5.3                                 In the case of a financing transaction, each
Investor and each Current Stockholder agree to vote their Investor Shares and
Current Stockholder Shares, as applicable, at any annual or special meeting of
stockholders, and to give written consent with respect to such Shares, to
approve any amendment to the Certificate of Incorporation or Bylaws necessary to
complete such transaction, and to take any other action reasonably requested by
the Company, including, without limitation, executing and delivering such other
documents as may be reasonably requested in connection with the transactions
contemplated thereby.

 

6.                                       Expenses.  The Corporation shall
reimburse all Series A and Series A-1 Directors and Observers, and the L-3
Director, for reasonable expenses incurred in attending meetings of directors.

 

7.                                       New Option Grants.  The Investors and
the Current Stockholders shall vote the Investor Shares and Current Stockholder
Shares at regular or special meetings of stockholders, and shall give written
consent with respect to such Shares, to ratify and approve an option exchange
offer as soon as practicable after the First Closing under the Purchase
Agreement, pursuant to which each employee of the Company shall have an
opportunity to surrender his or her outstanding options having an exercise price
in excess of $3.00 per share for cancellation in exchange for a grant of new
options on a date at least six months and one day after such cancellation, with
the exercise price of the new options established as the fair market value of
the Common Stock on the date of grant.

 

8.                                       Legend on Share Certificates.  Each
certificate representing any Investor Shares or Founder Shares shall be endorsed
by the Company with a legend reading substantially as follows:

 

6

--------------------------------------------------------------------------------


 

“THE RIGHT TO VOTE THE SHARES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO
CERTAIN RESTRICTIONS SET FORTH IN A VOTING AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE CORPORATION’S PRINCIPAL PLACE OF BUSINESS.”

 

9.                                       Specific Enforcement.  Each party
agrees that its obligations under this Agreement are necessary and reasonable in
order to protect the other parties to this Agreement, and each party expressly
agrees and understands that monetary damages would inadequately compensate an
injured party for the breach of this Agreement by any party, that this Agreement
shall be specifically enforceable, and that, in addition to any other remedies
that may be available at law, in equity or otherwise, any breach or threatened
breach of this Agreement shall be the proper subject of a temporary or permanent
injunction or restraining order, without the necessity of proving actual
damages.  Further, each party hereto waives any claim or defense that there is
an adequate remedy at law for such breach or threatened breach.

 

10.                                 Covenants of the Company.  The Company
agrees to use its commercially reasonable efforts to ensure that the rights
granted hereunder are effective and that the parties hereto enjoy the benefits
thereof.  The Company will not, by any voluntary action, avoid or seek to avoid
the observance or performance of any of the terms to be performed hereunder by
the Company, but will at all times in good faith assist in the carrying out of
all of the provisions of this Agreement and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the parties
hereunder against impairment.

 

11.                                 Termination.  This Agreement shall continue
in existence until terminated upon the earliest to occur of the following:

 

11.1                           an agreement in writing terminating this
Agreement signed by (i) the Company, (ii)  Investors holding at least a majority
of the then-outstanding Series A and Series A-1 Shares (including Common Stock
issued upon conversion thereof), (iii) IGC, (iv) BAVP and (iii) with respect to
Section 3.3, L-3.

 

11.2                           the effective date of the First Public Offering;

 

11.3                           the time when the Company lists its shares of
Common Stock on any national stock exchange or Nasdaq; or

 

11.4                           the effective date of a Liquidating Transaction,
other than a sale of assets (as defined in the Company’s Certificate of
Incorporation) (except a transaction with a subsidiary or a transaction the
primary purpose of which is to effect the reincorporation of the Company into a
different jurisdiction).

 

12.                                 Manner of Voting.  The voting of shares
pursuant to this Agreement may be effected in person, by proxy, by written
consent, or in any other manner permitted by applicable law.

 

13.                                 Additional Investors.  If a Subsequent
Closing takes place pursuant to the Purchase Agreement, the purchasers of
additional Series A and Series A-1 Shares at the

 

7

--------------------------------------------------------------------------------


 

Subsequent Closing shall, after signing this Agreement and agreeing to be bound
by its terms, and performing their obligations under the Purchase Agreement,
become Investors as if original parties to this Agreement to the extent they own
Series A and Series A-1 Shares (and Common Stock issued on conversion thereof)
pursuant to such Subsequent Closing.  The Company shall append a Schedule II to
this Agreement listing the name, address, facsimile number, Series A Shares,
Series A-1 Shares and Conversion Shares held by each such additional Investor. 
The original Investors and Current Stockholders hereby consent to the Additional
Investors’ becoming parties to this Agreement on such terms, and consent to the
Company’s delivery to the Additional Investors of this Agreement and
Schedule II, along with any endorsements necessary to confirm the rights of the
Additional Investors under this Agreement.

 

14.                                 Miscellaneous.

 

(a)                                  Aggregation of Stock.  When determining the
number of Shares held by any Current Stockholder or Investor for purposes of the
rights and obligations under this Agreement, the Shares held by any person shall
be aggregated with the Shares held or acquired by any affiliate, and all such
securities shall be deemed to be held by a single person.

 

(b)                                 Severability.  If one or more provisions of
this Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

(c)                                  Notices.  All notices, requests, demands,
approvals, consents, waivers and other communications required or permitted to
be given under this Agreement (each, a “Notice”) shall be in writing and shall
be (i) delivered personally, (ii) mailed by first-class mail or certified mail,
return receipt requested, postage prepaid, (iii) sent by next-day or overnight
mail or delivery, or (iv) sent by facsimile transmission, provided that a
confirmation statement is retained by sender, as follows:

 

(i)                                     if to an Investor, to the address or
facsimile number for that investor provided in Schedule I or Schedule II;

 

(ii)                                  if to L-3, to

 

L-3 Communications Corporation
600 Third Avenue
New York, New York  10016
Facsimile:  (212) 805-5494
Attention:  Christopher Cambria, Esq.

 

(iii)                               if to a Current Stockholder employed by the
Company, to such Current Stockholder at the address for Notice to the Company;

 

(iv)                              if to a Current Stockholder (other than L-3)
who is not employed by the Company, to the address of such Current Stockholder
on the stock register of the Company;

 

8

--------------------------------------------------------------------------------


 

(v)                                 if to the Company, to:

 

Innovative Micro Technology, Inc.
75 Robin Hill Rd.
Santa Barbara, CA 93117
Facsimile:  805-967-2677
Attention:  John Foster, President

 

With a copy (which shall not constitute Notice):

 

Sheppard, Mullin, Richter & Hampton LLP
333 S. Hope Street, 48th Floor Los Angeles, CA 90017
Facsimile:  (213) 620-1398
Attention:  James J. Slaby, Esq.

 

(vi)                              or, for each party described in subsection (i)
through (v) above, at such other address as may be specified from time to time
in a Notice to the other parties hereto.

 

(vii)                           Any Notice to a party having its address for
Notices outside the United States shall be given by facsimile.

 

(d)                                 Time of Delivery.  Except as may be
otherwise provided herein, all notices, requests, waivers and other
communications made pursuant to this Agreement shall be conclusively deemed to
have been duly given (a) when hand delivered to the other party; (b) on the day
when sent by facsimile to the number set forth on the signature page or
Schedule I if sent between 12:00 a.m. and 5:00 p.m. recipient’s local time on a
business day, or on the next business day if sent by facsimile to the number set
forth on Schedule I at another time or on a non-business day; (c) three business
days after deposit in the U.S. Mail with first class postage prepaid and
addressed to the other party at the address set forth on the signature page,
Schedule I or Schedule II to this Agreement, or (d) the next business day after
deposit with a national overnight delivery service, postage prepaid, addressed
to the parties as set forth below with next business day delivery guaranteed.

 

(e)                                  Attorneys’ Fees.  If any party hereto
initiates any legal action arising out of or in connection with this Agreement,
the prevailing party shall be entitled to recover from the other party all
reasonable attorneys’ fees, expert witness fees and expenses incurred by the
prevailing party in connection therewith.

 

(f)                                    Headings.  The headings contained in this
Agreement are for purposes of convenience only and shall not affect the meaning
or interpretation of this Agreement or any of its terms.

 

(g)                                 Counterparts.  This Agreement may be signed
(including by facsimile) in one or more counterpart signature pages, each of
which shall be deemed an original and all of which shall together constitute one
and the same instrument.

 

9

--------------------------------------------------------------------------------


 

(h)                                 Governing Law, Jurisdiction and Venue.  This
Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the internal laws of the State of California,
without giving effect to the conflict of laws rules thereof.  Each Investor and
the Company hereby irrevocably submits to the jurisdiction of the courts of the
State of California, and the federal courts of the United States of America
located in the Central District of California, in respect of the interpretation
and enforcement of the provisions of this Agreement and of the documents
referred to in this Agreement, and hereby waive, and agree not to assert, as a
defense in any action, suit or proceeding for the interpretation or enforcement
hereof or of any such document, that it is not subject thereto or that such
action, suit or proceeding may not be brought or is not maintainable in said
courts or that the venue thereof may not be appropriate or that this Agreement
or any of such document may not be enforced in or by those courts, and the
parties hereto irrevocably agree that all claims with respect to such action or
proceeding shall be heard and determined in such a California State Court or
federal court.  Each Investor, each Current Stockholder and the Company hereby
consents to and grants any such court jurisdiction over the person of such
parties and over the subject matter of any such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 14(c), or in such other manner as may be
permitted by law, shall be valid and sufficient service thereof.

 

(i)                                     WAIVER OF JURY TRIAL.  IF ANY DISPUTE
BETWEEN THE INVESTORS, THE CURRENT STOCKHOLDERS AND THE COMPANY ARISES OUT OF
THIS AGREEMENT OR ANY RELATED TRANSACTION, WITH RESPECT TO ANY LITIGATION THE
PARTIES EXPRESSLY WAIVE ANY RIGHT THEY MAY HAVE TO A JURY TRIAL AND AGREE THAT
ANY SUCH LITIGATION SHALL BE TRIED BY A JUDGE WITHOUT A JURY.

 

(j)                                     Successors and Assigns.  Except as
otherwise provided herein, the terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the successors and Permitted
Transferees of the parties.  Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and Permitted Transferees any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(k)                                  No Third Party Beneficiaries.  Nothing in
this Agreement shall confer any rights upon any Person other than the parties to
this Agreement and their heirs, legal representatives, successors and Permitted
Transferees.

 

(l)                                     Amendments and Waivers.  Any term of
this Agreement may be amended and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of (a) as to the
Company, only by the Company; (b) as to the Investors, by persons holding at
least a majority of the then-outstanding Series A and Series A-1 Shares
(including any Common Stock issued or issuable upon conversion thereof) held by
the Investors and their assignees; provided, that the consent of IGC shall be
required for any amendment of Section 3.1, 3.2(a) and Section 3.4(a), and the
consent

 

10

--------------------------------------------------------------------------------


 

of BAVP shall be required for any amendment of Section 3.2(b) and
Section 3.4(b); (c) as to the Current Stockholders, by a Majority in Interest
among L-3 and the Current Stockholders who are then-employed by the Company; and
(d) as to the rights of L-3 under Section 3.3, by L-3; provided, that,
notwithstanding the foregoing, no consent of any Current Stockholder shall be
necessary for any amendment and/or restatement the sole purpose of which is
merely to include additional holders of preferred stock of the Company as
“Investors” as parties hereto or other individuals as “Current Stockholders” and
parties hereto.  Any Investor or Current Stockholder may waive any of
his/her/its rights hereunder without obtaining the consent of any other Investor
or Current Stockholder, as the case may be.  Any amendment or waiver effected in
accordance with this Section 14(l) shall be binding upon each Investor, its
successors and assigns, the Company and the Current Stockholders in question. 
Any such waiver shall constitute a waiver only with respect to the specific
matter described in such writing and shall in no way impair the rights of the
party granting the waiver in any other respect or at any other time.  Neither
the waiver by any of the parties hereto of a breach of or a default under any of
the provisions of this Agreement, nor the failure by any of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall be construed as a waiver of any
other breach or default of a similar nature, or as a waiver of any of such
provisions, rights or privileges hereunder.

 

(m)                               No Liability for Election of Recommended
Director.  None of the parties hereto and no officer, director, stockholder,
partner, employee or agent of any party makes any representation or warranty as
to the fitness or competence of the nominee of any party hereunder to serve on
the Board by virtue of such party’s execution of this Agreement or by the act of
such party in voting for such nominee or in proposing such nominee pursuant to
this Agreement.

 

The next page is the signature page.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first above written.

 

Company:

 

 

 

INNOVATIVE MICRO TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/ John Foster

 

 

 

John Foster

 

 

President and Chief Executive Officer

 

 

12

--------------------------------------------------------------------------------


 

Current Stockholders

 

 

 

Outstanding
Shares

 

Vested
Restricted
Shares

 

Shares Subject
to Warrants and
Options (Vested
and Unvested)

 

L-3 COMMUNICATIONS

 

 

 

 

 

 

 

CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Reilly

 

 

1,569,500

 

0

 

1,133,500

 

Name: David Reilly

 

 

 

 

 

 

 

Title: VP, Asst. General Counsel & Asst.
Secretary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John Foster

 

 

0

 

126,077

 

280,085

 

John Foster

 

 

 

 

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Peter Altavilla

 

 

0

 

84,051

 

187,446

 

Peter Altavilla

 

 

 

 

 

 

 

Chief Financial Officer, Secretary and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Paul Rubel

 

 

0

 

 

 

 

 

Paul Rubel

 

 

 

 

 

 

 

Vice President, Product Development

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mike Shillinger

 

 

0

 

 

 

 

 

Mike Shillinger

 

 

 

 

 

 

 

Vice President, Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Monteith Heaton

 

 

0

 

 

 

 

 

Monteith Heaton

 

 

 

 

 

 

 

Vice President, Sales and Marketing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Douglas Thompson

 

 

0

 

 

 

 

 

Douglas Thompson

 

 

 

 

 

 

 

Vice President, Product Engineering and
Quality

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

Investors:

 

INVESTOR GROWTH CAPITAL LIMITED

 

 

By:

/s/ Lisa Crawford

 

its “A” Director

 

Name: Lisa Crawford

 

Title: “A” Director

 

By:

/s/ Robert de Heus

 

its “B” Director

 

Name: Robert de Heus

 

Title: “B” Director

 

INVESTOR GROUP L.P.

 

By: Investor Group GP LTD., its General Partner

 

 

By:

/s/ Lisa Crawford

 

its “A” Director

 

Name: Lisa Crawford

 

Title: “A” Director

 

 

By:

/s/ Robert de Heus

 

its “B” Director

 

Name: Robert de Heus

 

Title: “B” Director

 

BAVP VII, LLP

 

by: BA Venture Partners VII, LLC, its General Partner

 

 

By:

/s/ Eric M. Sigler

 

 

Name: Eric M. Sigler

 

Title: Member

 

MIRAMAR VENTURE PARTNERS, L.P.

 

By: Miramar Venture Associates, LLC, its general partner

 

By:

/s/ Robert R. Holmen

 

 

Name: Robert R. Holmen

 

Member

 

14

--------------------------------------------------------------------------------


 

Schedule I
Investors

 

 

 

Shares, Series A-1
Convertible
Preferred Stock

 

Investor Growth Capital Limited
National Westminster House
Le Truchot, St. Peter Port
GY1 4PW, Guernsey
Channel Islands
Tel.: +44 1481 732 615
Facsimile: +44 1481 732 616
Attention:  Wayne Tallowin

 

 

 

 

 

 

 

With a copy (which shall not
constitute notice) to:
Benjamin B. Quinones, Esq.
Pillsbury Winthrop LLP
2475 Hanover Street
Palo Alto, CA 94304-1114
Facsimile:  (650) 233-4545

 

329,412

 

 

 

 

 

Investor Group L.P.
National Westminster House
Le Truchot, St. Peter Port
GY1 4PW, Guernsey
Channel Islands
Tel.: +44 1481 732 615
Facsimile: +44 1481 732 616
Attention:  Wayne Tallowin

 

 

 

 

 

 

 

With a copy (which shall not
 constitute notice) to:
Benjamin B. Quinones, Esq.
(address as above)

 

141,176

 

 

 

 

 

BAVP VII, L.P.
950 Tower Lane, Suite 700
Foster City, CA. 94404
Facsimile:

 

352,941

 

 

 

 

 

Miramar Venture Partners
2101 East Coast Hwy., Ste. 300
Corona del Mar, CA 92625
Facsimile: (949) 760-4451

 

176,471

 

 

 

 

 

TOTAL

 

1,000,000

 

 

I-1

--------------------------------------------------------------------------------